Citation Nr: 1645826	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-19 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating higher than 10 percent for somatic symptom disorder, previously rated as hypochondriasis to include cold intolerance.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active Army service from January 1949 to September 1952.  His awards and decorations include a Japan Occupational Medal, a Korean Service Medal with 5 Bronze Service Stars, a Combat infantryman Badge (CIB), and a Presidential Unit Citation for action in the Republic of Korea.

This matter returns to the Board of Veterans' Appeals (Board) following its July 2013 remand.  This procedurally complex appeal was initially addressed on appeal from 2002 and 2005 rating decisions of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously Remanded this claim for an increased rating in March 2008 and in July 2013.  

In January 2013, the Veteran testified at a videoconference hearing before the Board.  A transcript of that hearing is associated with the Veteran's claims file.  

In October 2016, the Veteran was notified he had the right to request another hearing before the Board because the Veterans Law Judge who conducted his 2013 hearing was longer at the Board.  In October 2016, the Veteran, through a written response provided by his attorney, declined the opportunity to have another hearing before the Board. 
 
In August 2016, the Veteran's attorney argued that a medical opinion submitted by during the pendency of the appeal for an initial rating in excess of 10 percent for somatic symptom disorder "fully supports" a claim for service connection for "cold injury residuals."  No claim for service connection for cold injury residuals is currently before the Board for appellate review.  Following the Board's March 2008 denial of the claim for service connection for residuals of a cold injury to the hands and feet, the Veteran submitted an appeal to the United States Court of Appeals for Veterans Claims (Court).  The Court affirmed the denial in January 2010.  An appeal to the United States Court of Appeals for the Federal Circuit was dismissed, and the Court's decision became final in July 2011.  No new claim for service connection for a cold injury has been adjudicated by an agency of original jurisdiction (AOJ) since the July 2011 Mandate was issued.  It appears to the Board that the August 2016 argument may be interpreted as a claim for service connection for cold injury residuals.  It is noted that claims must now be filed on forms as specified by the Secretary, and the matter is not before the Board at this time.

The Veteran's claims file is wholly electronic.


FINDING OF FACT

The preponderance of the persuasive, non-speculative medical evidence establishes that the Veteran has chronic subjective complaints of cold sensitivity and cold intolerance, and that those subjective complaints, although of long standing, have no more than a mild effect on the Veteran's current functioning during the period addressed in this appeal.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for somatic symptom disorder, previously rated as hypochondriasis to include cold intolerance, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Codes 9421, 9425 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

The claim for a compensable initial evaluation for somatic symptom disorder arises following an initial grant of service connection, effective April 16, 2002, as the August 2016 written argument from the Veteran's attorney accurately notes.  As the appeal arises following the initial grant of separate service connection, the claim has been substantiated, and no further notice is required.  

The duty to assist the Veteran has been fully satisfied during the years of the pendency of this appeal.  The Veteran's service treatment records are associated with the electronic record.  He was afforded VA examinations to confirm the diagnosis and to determine the severity of the somatic disorder in April 2002, November 2006, December 2006, May 2012, and December 2014.  Those examinations were, as described in more detail below, sufficient for rating the severity of the somatic disorder.  VA treatment records are associated with the electronic record.  The Veteran has not identified any additional clinical records.  

A Remand by the Board confers on the claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was afforded additional VA examinations as directed in the Board's 2008 and 2013 Remands.  The Board is satisfied that there has been substantial compliance with the remands.

An individual who chairs a hearing before VA has a duty to fully explain the issues to the Veteran, and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  The transcript of the January 2013 hearing before the Board shows that the Veterans Law Judge (VLJ) who conducted that hearing directed questions to the Veteran's contentions.  In any event, the Veteran was represented by his attorney at that hearing.  As noted in the Introduction, above, the Veteran and his attorney were properly notified that the VLJ who held the 2013 hearing was no longer available to decide the appeal, and the Veteran was afforded the opportunity for another hearing.  The Veteran has declined to appear at another hearing before the Board.  Each duty to the Veteran outlined in 38 C.F.R. § 3.103 was met during the 2013 hearing.  The Veteran's right to a hearing before the Board has been fully met.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Law and regulations governing claims for increased initial evaluation for service-connected disability

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Historically, a claim for psychogenic cold intolerance was denied in June 2005. Service connection for that disability, recharacterized as hypochondriasis, was granted, and a 10 percent evaluation was assigned, effective from April 16, 2002.  

The service-connected disability was rated under 38 C.F.R. § 4.130, Diagnostic Codes (DCs) 9421, 9425.  Approximately 40 psychiatric disorders are rated under 38 C.F.R. § 4.130.  These disorders are evaluated using criteria specified by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

A 10 percent disability rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or where symptoms are controlled by continuous medication.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

Facts and analysis

Private treatment records dated in 1967 and 1968 reflect that the Veteran, then in Florida, reported feeling cold, even in the summer.  He had hyperhidrosis of the feet.  He was first treated with thyroid medications; he later underwent lumbar sympathectomy in 1968.  
 
In October 1970, the Veteran was admitted to a VA Medical Center for evaluation of continued complaints of chills, even when the weather was warm, especially in the lower legs.  No diagnosis other than anxiety reaction was assigned.  

Private treatment records beginning in 1996 reflect that Glucophage (metformin) was prescribed for treatment of the Veteran's elevated blood glucose.  He reported a back injury in May 2000.  December 2000 private radiologic examination of the back disclosed narrowing at L5-S1, L1-L2, and slight osteoporosis.  The Veteran completed a "Protocol Examination History for Cold Injuries" in April 2002.  He reported experiencing extreme cold in Korea during winter 1950.  

The report of VA examination conducted in April 2002 disclosed that each extremity had normal hair growth, normal color, and normal temperature.  There were mild fungal changes of the toenails.  No neurologic abnormality was identified, other than decreased sensation to pinprick on the soles of the feet.  Capillary refill was brisk.  The examiner concluded that the Veteran had psychogenic cold intolerance.  

The report of VA examination conducted an October 2006 discloses that the Veteran reported "an internal perception" of coldness, but there was no objective evidence of vascular constriction or actual cooling of the extremities, and no evidence of Raynaud's phenomenon.  This examiner concluded that the Veteran's symptoms of cold sensation and numbness and tingling when exposed to cold could be related to exposure to lead as a typesetter, as a hot lead process was used in printing newspapers at that time.

In November 2006, psychometric testing was conducted.  The examiner discussed the Veteran's very long history of complaints of cold sensitivity, beginning no later than a few years after the Veteran's service discharge. The examiner also ruled out malingering.  The examiner determined that the diagnostic examinations were consistent with psychological trauma due to exposure to extreme cold during service. 

In June 2008, the Veteran provided a statement indicating that it was very warm at the time of his 2006 VA examination, and he did not feel the chills he usually had.

Lengthy VA outpatient treatment records dated from November 2005 through May 2012 disclose no assignment of a diagnosis of cold injury residuals by any VA provider.  On several occasions, treating providers transcribed the Veteran's report of history as indicating that the Veteran underwent sympathetic nerve surgery while in Korea.  The record clearly establishes that the Veteran underwent lumbar sympathectomy in 1968, not prior to his 1952 service discharge.  The transcriptions do not establish that a sympathectomy was performed during the Veteran's service. 

In a January 2013 private medical statement, DCR, MD, provided a summary of the Veteran's records and opined that the Veteran incurred cold injuries as a result of his service in Korea.  Dr. DCR noted that evidence of numbness, tingling, or other peripheral neuropathy-like symptoms were referenced, but vaguely stated, in notes of the Veteran's 1967 complaints of excessive sweating of the feet, arms, and hands, and chills in his entire body, March 1968 bilateral lumbar sympathectomy, and 1970 VA hospitalization for symptoms of chills and diaphoresis.  Dr. DCR opined that, since these symptoms were reported many years prior to the Veteran's 1992 diagnosis of diabetes, it was "more likely" that those symptoms "have another etiology."  Dr. DCR noted that those subjective complaints "fit adequately under the rubric provided by the cold injury study" conducted by VA.  Dr. DCR did not, however, point to any clinical observation confirming continuation of an objective symptoms manifested prior to 1992. 

Dr. DCR concluded that the weather conditions in Korea at the time the Veteran was stationed there were such that there would have been no "escape" from some type of cold injury.  Dr. DCR further opined that the subjective complaints described by the Veteran "are completely consistent with a chronic cold injury exposure."  Dr. DCR did not, however, identify any current objective symptom of cold injury.

Dr. DCR stated that chronic effects of cold exposure may include arthralgia or other joint pain, cold sensitivity, nail abnormalities, locally impaired sensation, numbness, tissue loss, color changes, hyperhidrosis, and x-ray abnormalities such as osteoporosis and/or osteoarthritis.  Dr. DCR stated that the descriptions of the Veteran's subjective complaints did not rule out the possibility that there were also objective chronic changes associated with the Veteran's cold exposure/injury.  The opinion that it was possible that objective chronic changes were present is speculative and that matter is not otherwise before the Board as noted above.

The examiner who December 2014 VA examination noted that the Veteran reported that his current complaints were "chill bumps" around the back area, a tender area at the fourth or fifth metatarsal pad, right foot, and numbness in the right foot at times when he would stand.  He reported cold sensitivity in each hand and in each foot.  The examiner stated that there were no color changes, tissue loss, or locally-impaired sensation on objective examination of the extremities.  The examiner concluded that there was no residual of a cold injury resulting from military service because there was no evidence of objective neurologic, vascular, or rheumatologic abnormality of a type specific to cold injury, and no objective finding of any pathology related to a cold injury. 

The examiner who prepared the December 2014 report opined that the Veteran's current symptoms of peripheral neuropathy were not manifested prior to the onset of diabetes and were more likely due to a diabetic peripheral neuropathy than to cold injury residuals.  The VA examiner provided a lengthy summary and analysis of the varying medical reports and diagnoses and explained how those findings could be reconciled with the determination that the Veteran had no current objective residuals of a freezing or non-freezing cold injury in service.

The examiner who conducted December 2014 psychiatric examination concluded that the Veteran met all current criteria for somatic symptom disorder of a mild but persistent severity.  The examiner opined that this diagnosis was a clarification of the prior diagnoses of psychogenic cold intolerance or hypochondriasis and was not a new or separate disorder.  The examiner further noted that the Veteran was not malingering, and that the persistence of a somatic symptom disorder was not inconsistent with the lack of objective pathology.  The examiner explained that the symptoms of the somatic disorder had only a mild impact on the Veteran's current social and occupational functioning, noting that the Veteran had an active social life since retirement, was able to perform his activities of daily living, and had healthy relationships. 

In August 2016 argument on the Veteran's behalf, the Veteran's attorney contends that only the medical opinion provided by Dr. DCR "adequately" addresses the Veteran's contention that he incurred a cold injury while stationed in Korea.  As noted, objective residuals of cold injuries have previously been denied and are not at issue.  The Doctor's findings do not provide a basis to increase the currently assigned rating.  In particular, the Board notes that each of the VA examiners who conducted an examination during the pendency of this appeal has noted the fact that the Veteran served in Korea during the Korean conflict, and the reports reflect an assumption that the Veteran was competent to describe the weather conditions during his service.  

Nevertheless, no VA examiner or treating provider who conducted physical assessment during pendency of this appeal has identified a current objective manifestation or residual of a cold injury which the examiner attributes to a cold injury.  This is significant, persuasive evidence that the residuals of the Veteran's exposure to extreme weather are most appropriately rated under a Diagnostic Code that allows consideration of subjective complaints.  

In contrast, Dr. DCR's opinion is based on review of the Veteran's medical records, but Dr. DCR did not conduct an objective physical examination.  The Board finds that Dr. DCR's opinion is less persuasive than the multiple opinions of the VA examiners who conducted in-person physical and mental examinations.  Those clinicians did not identify any objective manifestation of the Veteran's exposure to extreme cold.  

Throughout the pendency of this appeal, the only medically-identified residuals of the Veteran's exposure to cold weather which have been linked by medical evidence or opinion to the Veteran's service are the subjective residuals currently evaluated under Diagnostic Codes 94211, 9425.  

In an August 2016 written presentation, the Veteran's attorney argues that the Veteran's service-connected disability should be rated as 30 percent disabling by analogy to 38 C.F.R. § 4.104, DC 7122, which provides the criteria for evaluating residuals of cold injuries.  That diagnostic code authorizes a 30 percent evaluation when a Veteran who has arthralgia, numbness, or cold sensitivity also has tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities, defined as osteoporosis, subarticular punched out lesions, or osteoarthritis "in affected parts," that is, the parts of the body affected by the cold injury.

In this case, however, no examiner has identified tissue loss.  The current examinations disclose that the Veteran does not have color changes in his hands or feet.  The record reflects that complaints of hyperhidrosis noted in 1967 and 1968 were relieved by that surgery.  There is no record that the Veteran has complained of sweating of the feet during the pendency of this claim.  Moreover, as noted these objective manifestations have not been noted and thus this code is not applicable to the service connected disability at issue.

The examiner who conducted the most recent VA examination, in December 2014, indicated that the Veteran had "some mild fungal change of toenails," but did not attribute the fungal changes or the fungal infection underlying the changes to the Veteran's in-service exposure to the cold.  The examiner noted a local impairment of sensation in the soles of the Veteran's feet, and provided a detailed and lengthy explanation as to why the current impairment was a peripheral neuropathy due to diabetes, not related to a cold injury.  

The clear preponderance of the medical evidence establishes that the Veteran's complaints of cold intolerance during this appeal are subjective symptoms which are most appropriately rated under DCs 9421, 9425.  The totality of the voluminous VA outpatient medical treatment and the 2002, 2006, 2012, and 2014 VA examinations during the pendency of this appeal establish that the Veteran's subjective cold intolerance and cold sensitivity symptoms do not interfere, except on a mild or transitory basis, with his social activities, relationships, or activities of daily living.  The criteria for a 10 percent evaluation under DCs 9421, 9425 are met, but the criteria for a 30 percent rating are not met.  

In particular, the Veteran does not require medical treatment for his cold sensitivity, he does not required medication to treat his cold sensitivity, and the Veteran has not identified any activity or relationship that is precluded by the cold sensitivity symptoms.  The Veteran reports that he wears heavier clothes than other people wear in warm weather, and that he is unable to tolerate the cold.  These symptoms are not equivalent to panic attacks or memory loss and do not result in intermittent periods of being unable to perform occupational activities, other than on a mild or transitory basis.  The preponderance of the evidence is against a finding that the Veteran meets the criteria for an initial rating for his service-connected disability in excess of 10 percent at any time during this appeal.



Extraschedular consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the Board must next consider whether the criteria for referral for an extraschedular evaluation, under either DC 9425 or under another appropriate DC are met.  In an exceptional case, where the schedular criteria are found to be inadequate to compensate industrial impairment, the RO or the Board may refer the claim for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b). 

The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

In this case, there is no evidence that the Veteran has a subjective cold injury residual which is not encompassed in the schedular criteria under DC 9425.  While the Veteran contends that he manifests cold injury symptoms which are not encompassed in DC 9425, medical evidence to support that contention is lacking or is speculative.  There is no evidence that a higher evaluation is warranted on an extraschedular basis.  The evidence does not support referral by the Board for consideration of an extraschedular rating.  No further discussion of an extraschedular rating is required.


ORDER

The appeal for an initial rating in excess of 10 percent for somatic symptom disorder, previously rated as hypochondriasis, to include cold intolerance, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


